DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 & 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 & 13 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a vertical FinFET device comprising: wherein the well region is in physical contact with the lower source/drain region and the first gate dielectric, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Zhang (USPGPUB DOCUMENT: 2019/0189520)  discloses in Fig 16, see modified figure in office action, a vertical Fin(202)[0033]FET device comprising:
a fin(202)[0033] disposed on a semiconductor substrate(102)[0042];
a first gate stack comprising a first gate dielectric(right1102)[0059]  and first gate conductor(right 1104)[0059] disposed over at least one sidewall of the fin(202)[0033]  and, wherein the first gate conductor includes a vertical portion(please see item labelled ‘vertical portion’) extending over the at least one sidewall of the fin, and a horizontal portion(please see item labelled ‘horizontal portion’) extending laterally on at least one side of the fin, and wherein the vertical portion(please see item labelled ‘vertical 
a channel region(vertical fin channels)[0071] between the first gate conductor(right 1104)[0059] and the fin(202)[0033] on the at least one side of the fin(202)[0033]; and
a bottom source/drain region(302)[0048] on the at least one side of the fin(202)[0033] and a top spacer (1604)[0067] formed over the first gate stack, wherein at least a portion of a top surface of the vertical portion of the first gate conductor directly contacts the top spacer, and at least a first portion of the horizontal portion of the first gate conductor is free of direct contact with the top spacer (bottommost portion of the horizontal portion). (The claim does not recite the limit or the standard for the requisite degree of what constitutes a portion.  Since the horizontal portion of the encapsulation layer first gate conductor is not interpreted in its entirety but rather in portions and the bottommost portion is free of direct contact with the top spacer, this may be interpreted as at least a first portion of the horizontal portion of the first gate conductor is free of direct contact with the top spacer) but does not disclose wherein the well region is in physical contact with the lower source/drain region and the first gate dielectric   Therefore, it would not be obvious to make the vertical FinFET device as claimed.


The following is an examiner’s statement of reasons for allowance:
Claims 14-21 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a vertical FinFET device comprising: 
a fin(202)[0033] disposed on a semiconductor substrate(102)[0042], the fin(202)[0033] having a lower end in contact within the substrate; a main gate stack comprising a main gate dielectric(right1102)[0059] and a main gate conductor(right 1104)[0059] disposed over at least one sidewall of the fin(202)[0033] and, wherein the main gate conductor(right 1104)[0059] includes a vertical portion(please see item labelled ‘vertical’) extending over the at least one sidewall of the fin(202)[0033], and a horizontal portion(please see item labelled ‘horizontal portion’) extending laterally on at least one side of the fin(202)[0033], and wherein the vertical portion(please see item labelled ‘vertical’) has a first height and the horizontal portion(please see item labelled ‘horizontal portion’) has a second height that is smaller than the first height;
a channel region(vertical fin channels)[0071] between the main gate conductor(right 1104)[0059] and the fin(202)[0033]; and
a bottom source/drain region(302)[0048] on the at least one side of the fin(202)[0033]; and
a top spacer(1604)[0067] formed over the main gate stack,
wherein the device further includes a secondary gate stack(left 1102/1104)[0059] over a sidewall of the fin(202)[0033] opposite to the main gate stack, and at least a portion of a bottom surface of the top spacer(1604)[0067] contacts each of a top surface of the .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819